DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
In chemical patent abstracts for compounds or compositions, the general nature of the compound or composition should be given as well as its use, e.g., “The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.” Exemplification of a species could be illustrative of members of the class. For processes, the type of reaction, reagents and process conditions should be stated, generally illustrated by a single example unless variations are necessary.
The abstract of the disclosure is objected to because the general nature of the “flow promoter” is not disclosed.  Furthermore, the gloss-reducing additive is not disclosed.  Correction is required.  See MPEP § 608.01(b).


Election/Restrictions
Applicant's election with traverse of Group I, claims 1-16 and the species talc in the reply filed on 12/8/2021 is acknowledged.  The traversal is on the ground(s) that Gallucci does not teach a gloss reducing additive, and the Applicant has cited physical properties.  This is not found persuasive because the physical properties are not a part of .
The requirement is still deemed proper and is therefore made FINAL.
Claims 10, 11, and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/8/2021.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the word "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the word are part of the claimed invention.  See MPEP § 2173.05(d).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallucci et al. (2005/0288406) in view of Donea et al. (2004/0232598) as evidenced by SABIC (Ultem Resin 1000 Data Sheet).
Regarding claims 1, 7-9, and 13:  Gallucci et al. teach a thermoplastic composition comprising 82.44 wt% of a polyetherimide having a glass transition temperature of greater than 200°C, 10.0 wt% of a block polyester-carbonate, and 7.5 wt% of the flow promoter polyethylene terephthalate [0011, 0033, 0043; 0093, 0097, 0099; Table 3; Example 15].  Ultem 1000 polyetherimide has a glass transition temperature of 217°C as evidenced by SABIC (page 1).
Gallucci et al. fail to teach a gloss reducing additive. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add 2.4, 4.8, 9.6, or 14.5 wt% of talc as taught by Donea et al. to the composition of Gallucci et al. to reduce the gloss of the composition.  
Regarding claims 2-3:  Gallucci et al. teach the claimed polyetherimide formula [0054-0055; 0097].
Regarding claim 4:  Gallucci et al. teach bisphenol A dianhydride (4,4’-diphenylene isopropylidene), and para or meta-phenylene [Claim 3; 0097].
Regarding claims 5-6:  Gallucci et al. teach a poly(bisphenol A carbonate)-co-(resorcinol isophthalate/terephthalate ester) [0091-0096].
Regarding claim 12:  Gallucci et al. teach 0-2 wt% phosphorus containing stabilizers [0080].
	Regarding claims 14-15:  Gallucci et al. teach 50 to 99 wt% polyetherimide [0077], 10.0 wt% of a block polyester-carbonate, and 7.5 wt% of the flow promoter polyethylene terephthalate [0011, 0033, 0043; 0093, 0097, 0099; Table 3; Example 15].  
Gallucci et al. fail to teach a gloss reducing additive. 
However, Donea et al. teach that adding 2.4, 4.8, 9.6, or 14.5 wt% of talc to a polyetherimide composition reduces the gloss of the composition [0009; Examples; Tables].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add 2.4, 4.8, 9.6, or 14.5 wt% of talc as taught by Donea et al. to the composition of Gallucci et al. to reduce the gloss of the composition.  
prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
	Regarding claim 16:  Gallucci et al. teach a HDT @ 1.82 MPa C of 169 [Example 15].  
Since the composition is the same as claimed it will meet the other recited properties.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.






Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763